Citation Nr: 1647625	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-36 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for sleep apnea, as secondary to service- connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.R. Gitelman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1966 to June 1971.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In May 2016, the Board remanded this matter for the second time.  In that case, as well as in an earlier May 2015 remand, the object was to clarify matters not fully addressed in the Veteran's VA medical examination.   Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claim is for service connection for sleep apnea as secondary to service-connected PTSD.  

In a March 2010 VA examination, the examiner agreed that the Veteran had sleep apnea, writing, without further explanation, that "[t]here is no objective evidence to support PTSD as a cause for the obstructive sleep apnea."  In its May 2015 Remand, the Board noted that this explanation did not make clear whether the opinion was intended as an analysis of the Veteran's particular situation or a categorical statement regarding the possibility of PTSD as a cause of sleep apnea generally.  The decision also noted that while the examiner's opinion addressed the issue of whether the Veteran's PTSD had caused his sleep apnea, it did not address the possibility that it might have instead aggravated it.  The Board remanded and asked for clarification of these issues.

The May 2016 VA examination does address the possibility that the Veteran's PTSD aggravated his sleep apnea, again concluding that sleep apnea is attributable exclusively to physical factors and that therefore PTSD could neither cause nor aggravate that condition.  However, the opinion also offered that "there is no known medical literature that can establish an etiological link between PTSD and [sleep apnea.]"  

In November 2016, the Veteran's representative, the American Legion, submitted a written brief in support of the Veteran's claim including, as exhibits, several articles citing studies describing a correlation between PTSD and sleep apnea.  While the Board offers no opinion regarding the probative value of the contents of these articles, we are now compelled to remand once again to allow the VA examiner a chance to evaluate these materials and to determine whether they necessitate a modification of his opinion regarding service connection for the Veteran's sleep apnea.  The Board sincerely regrets this additional delay, but it is necessary to ensure that the Veteran's due process rights are met.   

Further, because an additional medical opinion must be obtained regarding the Veteran's submitted evidence, an additional opinion should be obtained as to whether any of his other service-connected conditions caused or aggravated his sleep apnea condition.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to a VA examiner, other than the one who conducted the Veteran's May 2016 sleep apnea examination, to review the Veteran's complete claims file and to state whether it is at least as likely as not (fifty percent probability or greater) that the Veteran's sleep apnea was caused or permanently aggravated (that is, a permanent increase in the severity of the disability that is beyond its normal course) by his service-connected PTSD.

In answering the question, the examiner must  address the contents of the three articles submitted by the Veteran's representative, including the medical studies cited therein:  (i) the May 2015 American Academy of  Sleep Medicine article ("Study finds high risk of sleep apnea in young veterans with PTSD");  (ii) the March 2012 Sleep Health Foundation article ("Post-Traumatic Stress Disorder (PTSD) and Sleep"); and, (iii) the 2016 National Sleep Foundation article ("Depression and Sleep").  Specifically, the examiner should discuss how the articles apply to the causal relationship between the Veteran's sleep apnea and his PTSD.

The examiner is also asked to provide an opinion on whether it is as likely as not that the Veteran's service-connected diabetes, peripheral neuropathy, or hearing loss and tinnitus caused or aggravated his sleep apnea. 

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veteran's Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

